GRAFTECH INTERNATIONAL LTD. HAS CLAIMED CONFIDENTIAL
TREATMENT OF PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH
RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

Exhibit 10.27.2


[HUMBER AGREEMENT - AMENDMENT]


CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A
REQUEST FOR CONFIDENTIAL TREATMENT


OMITTED PORTIONS HAVE BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION

 

AMENDMENT NO. 3

THIS AMENDMENT is made effective as of January 1, 2006 (“ The Effective Date”)
by and among (1) CONOCOPHILLIPS (U.K.) LIMITED (“Seller”), formerly known as
Conoco (U.K.) Limited, of Park House, 116 Park Street, London W1K 6NN and (2)
UCAR S.A. (“Buyer”) of 17 Route de Pallatex CH-1163, Etoy Switzerland (each a
“Party” and together “the Parties”) and amends an Agreement (the “Agreement”)
among the Parties entered as of January 1, 2001, as amended by Amendment No. 1
dated as of January 1, 2004 and Amendment No. 2 dated as of January 1, 2005 in
the following particulars:

1.

Section 5.3.1 A of the Agreement is amended to read as follows:

“A.           For the year * the prices to be used for invoicing and payment for
Coke supplied under this Agreement will be fixed at the following:

“Grade * - $ * per metric ton

“Grade * - $ * per metric ton

“Grade * - $ * per metric ton

“For the year * the prices to be used for invoicing and payment for Coke
supplied under this Agreement will be fixed at the following:

“Grade * - $ * per metric ton

“Grade * - $ * per metric ton

“Grade * - $ * per metric ton

“For the year * the prices to be used for invoicing and payment for Coke
supplied under this Agreement will be fixed at the following:

“Grade * - $ * per metric ton

 

 

 




GRAFTECH INTERNATIONAL LTD. HAS CLAIMED CONFIDENTIAL
TREATMENT OF PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH
RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

“Grade * - $ * per metric ton

“Grade * - $ * per metric ton

“For the year * the prices to be used for invoicing and payment for Coke
supplied under this Agreement will be fixed at the following:

“Grade * - $ * per metric ton

“Grade * - $ * per metric ton

“Grade * - $ * per metric ton

2.

Section 5.3.1B of the Agreement is amended to read as follows:


 

“B.           For the quarters beginning * and ending *, and from and after the
quarter beginning on *, the prices to be used for invoicing for Coke supplied
during each quarter will be adjusted on a quarterly basis as described in
Sections 5.3.3 and 5.3.4 hereof”

3.

Section 5.4 of the Agreement is amended to read as follows:

5.4 Additional Procedures. The * shall accumulate on a net basis from quarter to
quarter (except during *, * and *, when no * shall be made or accrue) and, for
ease of administration, the * applicable under this Agreement shall be
aggregated with the * applicable under the concurrent Agreement of even date
herewith made between ConocoPhillips Company as seller and UCARINC as buyer for
the sale and purchase of Coke produced at ConocoPhillips Company’s Lake Charles
Refinery (“the Lake Charles Agreement”) and shall be administered for the
purposes of this present Agreement as if the aggregated * accumulated under the
Lake Charles Agreement. Whenever the net accumulated amount of the aggregated *
exceeds $ * then, within * business days after such excess is determined, an
amount equal to the excess over $ * shall be paid by the advantaged entity
(meaning here ConocoPhillips or UCARINC as the case may require) to the other
and receipt of such payment by the entity receiving the same shall be a good and
sufficient discharge of the liability of Seller or Buyer (as the case may be)
for payment of so much of the amount so paid as may have become due and payable
pursuant to this present Agreement alone.

4.

Section 12. A of the Agreement is amended by adding the following paragraph D:

2




GRAFTECH INTERNATIONAL LTD. HAS CLAIMED CONFIDENTIAL
TREATMENT OF PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH
RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

“D.           in the event that on or before *, the parties have not agreed upon
a pricing structure and revised pricing structure to become effective *.”

5.

Section 12.2 of the Agreement is amended by added the following section 12.2.4:

“12.2.4  In the case of notices given pursuant to section 12.1.D, 30 days after
such notice is given or at such later date as may be specified in that notice by
the Party given it, but no earlier than *.”

6.

The introductory clause of Section 12.3 of the Agreement is amended to read as
follows:

“12.3      In the event of termination pursuant to Section 12.1.A, 12.l.B, or
12.1.D (but not Section 12.1.C), Seller and Buyer shall enter into a replacement
agreement providing for the supply and purchase of Coke on terms corresponding
with the terms and provisions of this present Agreement mutatis mutandis save
that.”



 

Except as provided above, the Agreement remains in full force and effect
according to its terms.

CONOCOPHILLIPS (U.K.) LIMITED


By:        /s/ Phil Higgins                             

Date:              4/11/05                                  UCAR S.A.


By:        /s/ Maans Pretorius             

Date:     Nov. 07, 2005                       


/s/ Matthew G. Spier
Nov. 07, 2005


 

 

 

 

 

 

 

 

3

 